Citation Nr: 0201377	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  00-24 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus of the 
left ear.

2.  Entitlement to an increased evaluation for postoperative 
sensorineural hearing loss of the right ear, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to November 
1978.

The current appeal arose from an August 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied the veteran's claim of 
entitlement to service connection for tinnitus of the left 
ear and continued a 10 percent rating evaluation for 
postoperative sensorineural hearing loss of the right ear.  
The veteran filed a timely notice of disagreement and 
perfected a substantive appeal.

In October 2001 the veteran provided oral testimony at a 
videoconference hearing over which the undersigned Member of 
the Board of Veterans' Appeals (Board) presided, a transcript 
of which has been associated with the claims file.

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  The competent probative medical evidence of record links 
the veteran's diagnosed tinnitus of the left ear to noise 
exposure in active service.

2.  The May 2001 VA examination report shows the veteran 
exhibited non-service connected Level I hearing impairment in 
the left ear, and service-connected Level XI hearing 
impairment in the right ear.


CONCLUSIONS OF LAW

1.  Tinnitus of the left ear was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for postoperative sensorineural hearing loss of the right ear 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.85, 4.86(a), 4.87, Tables VI, 
VII, Diagnostic Code 6100 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Tinnitus

Initially, the Board notes that the veteran's service medical 
records are silent as to any reports of ringing in his ears.

Subsequent to service, a VA otolaryngology examination report 
dated in January 1981 shows that the veteran had hearing loss 
which was most likely etiologically noise induced.  It was 
noted that the hearing loss could have been from the 
machinery that he worked around, from shooting guns, or 
exposure to loud noise in other areas.  There was, however, 
no indication of tinnitus.

VA outpatient treatment records dated in September 1982 and 
October 1982 show that the veteran reported decreased hearing 
in the right ear.  Physical examination was negative for 
tinnitus.

VA medical records dated in January 1983 show that the 
veteran underwent a right translabyrinthian internal auditory 
canal exploration pursuant to profound right sensorineural 
hearing loss.

A VA audiological examination report dated in August 2000 
shows that the veteran 
reported a history of hearing loss in his right ear since 
1979.  He also provided a history of hazardous noise exposure 
during his period of active service in the form of target 
practice, factory/plant noise, and from power tools in his 
work as a mechanic.  It was noted that ear protection was 
used.  He denied all hazardous noise exposure as a civilian.  
He reported that he had been aware of a whisper-soft, 
constant, high-pitched ringing tinnitus in his left ear since 
1979.  He indicated that he found the noise annoying, but 
that it had no effect on him.  

He felt that the noise was caused by "working machinery."  
It was noted by the examiner that tinnitus is a subjective 
complaint, wherein no objective measures exist to validate 
its presence or absence.  The examiner opined that the 
veteran's subjective complaint of tinnitus could be related 
to his history of military noise exposure.  The examiner 
concluded that tinnitus which was described was as likely as 
not to be related to the conditions which are or were 
responsible for his hearing disorder.

A VA ear disease examination report, also dated in August 
2000, shows that the veteran reported that he had worked as a 
machinist's mate and was exposed to loud noises during his 
period of active service.  He reported that he had occasional 
tinnitus on the left side.  Physical examination revealed 
that the tympanic membranes were clear and intact 
bilaterally.  There was no evidence of any infection or 
effusion, and the remainder of the external auditory canal 
and auricle and mastoid were also grossly normal in 
appearance with no abnormalities.  There was no evidence of 
any active ear disease or infection present.  The impression 
was profound right sided hearing loss.  The examiner 
concluded that the veteran's disease process may have begun 
during his military service.

A VA audiological examination report dated in May 2001 shows 
that the veteran 
reported a history of hearing loss in his right ear since 
1979.   He provided a history of hazardous noise exposure 
during his period of service, which consisted of target 
practice, factory/plant noise mechanic, and power tools.  

He reported that hearing protection was always used.  
Civilian noise exposure was denied.  The veteran stated that 
tinnitus was present and related that at the time of his 
surgery for a blood clot, in approximately 1979-1981, he 
experienced high-pitched ringing of the right ear, which was 
twenty-four hours in duration, and which was estimated to be 
about as loud as a whisper.  He indicated that the tinnitus 
"annoy me, but that's all."  The examiner indicated that 
tinnitus is a subjective complaint and no objective measure 
exists to validate its presence or absence.  She opined that 
the veteran's subjective complaint of tinnitus was not 
related to his history of military noise exposure, as he 
himself had stated he noticed the tinnitus only after his ear 
surgery in 1979.

A VA ear disease examination report, also dated in May 2001, 
shows that the veteran reported having served in the Navy 
from 1975 to 1978 as a machinist's mate and having been 
exposed to loud air compressors during that time.  There was 
no history of trauma nor did he have any past history of 
infections.  He indicated that in 1983, he underwent a right 
translabyrinthine exploration at which time no tumor was 
found, however there was a tortuous blood vessel.  Since that 
time he reported being deaf in the right ear.  After the 
surgery he did note an intermittent high-pitched non-
pulsatile tinnitus in the left ear, which was not 
debilitating.  The assessment, in pertinent part, was left 
sided intermittent high-pitched non-pulsatile tinnitus likely 
as not due to active military duty.

In October 2001, the veteran testified at a personal 
videoconference hearing before the undersigned Board Member.  
He testified that his occupation while in service was a 
machinist's mate, wherein he was exposed to loud noises on a 
day-today basis from 8 to 16 hours a day.   He described the 
noise to which he was exposed as mainly air compressors.  
They had propellers which produced a loud whine and piston-
driven high pressure air compressors.  He described the work 
area as an enclosed environment.  He stated that he did this 
type of work for three years.  He suggested that this was the 
onset and cause of his tinnitus.  He asserted that he first 
realized that he was having ringing in his left ear when he 
got away from the equipment and the ringing continued.  

This was said to have actually started while he was still in 
service.  He noted that he never complained about that 
ringing because he thought it was just from being around the 
equipment during the day, and that he was hoping it would go 
away.  He indicated that the ringing continued after he got 
out of the service in 1978.  He added that he could not 
recall a doctor ever telling him that his tinnitus was 
related to service.


Hearing Loss Of The Right Ear

VA audiological and ear examinations were conducted in August 
2000.  The audiological evaluation showed that puretone 
thresholds in the service connected right ear for 1,000, 
2,000, 3,000 and 4,000 hertz were each 105 decibels, with a 
pure tone threshold average of 105 decibels.  Speech 
recognition in the right ear was zero percent correct.  

The puretone thresholds for 1,000, 2,000, 3,000 and 4,000 
hertz in the nonservice connected left ear were 25, 25, 50, 
and 40 decibels, respectively with a pure tone threshold 
average of 35 decibels.  Speech recognition was 98 percent 
correct.  The diagnosis was (1) right ear - no measurable 
residual hearing at equipment limits; no response to air or 
bone-conducted signals with masking to the left ear; did not 
test immittance audiometry due to previous otologic surgery.  
These are the same findings noted in an audiometric exam 
performed at this facility on 7/29/87; and (2) left ear -- 
normal hearing sensitivity 500-2KHz; moderate sensorineural 
hearing loss 3-4KHz; normal middle ear function.

VA audiological and ear examinations were conducted in May 
2001.  The audiological evaluation showed that puretone 
thresholds in the service connected right ear for 1,000, 
2,000, 3,000 and 4,000 hertz were each 105 decibels, with a 
pure tone threshold average of 105 decibels.  Speech 
recognition in the right ear was zero percent correct.  



The puretone thresholds for 1,000, 2,000, 3,000 and 4,000 
hertz in the nonservice connected left ear were 20, 20, 50, 
and 30 decibels, respectively with a pure tone threshold 
average of 30 decibels.  Speech recognition was 94 percent 
correct.  

The diagnosis was (1) right -- profound sensorineural loss.  
Acoustic immittance revealed a normal tympanogram and absent 
reflexes probe and sound to right; and (2) left -- normal to 
mild sensorineural loss 250-4k Hz with a moderate 
sensorineural loss at 3k Hz.  Acoustic immittance normal.

In October 2001, the veteran testified at a personal 
videoconference hearing before the undersigned Board Member.  
He testified that his hearing loss created a big hardship.  
He could only hear one thing at a time.  If on the telephone 
or otherwise occupied he was unable to hear anyone unless 
tapped or spoken to in a loud voice.  

He stated that one could have a conversation with him and he 
wouldn't know it.  He indicated that he was currently 
employed, and that his day-to-day activities at work were 
affected in that he may miss some things, and unless somebody 
got his attention, he could miss instructions or information 
for doing his job.  

He added that he had been reprimanded at work on two 
occasions because of the hearing loss in his right ear.  He 
stated that at home, his children were subjected to having to 
hear the TV turned up excessively loud as that was the only 
way he could hear it.  He also would come across as rather 
rough and loud in his everyday contact with people because of 
his hearing.  He noted that he felt he was speaking in a 
normal voice, but that some people would think he was mad at 
them or that he was an angry person.  He reported some pitch 
loss where there are certain noises he doesn't hear at all 
anymore, but he used his left ear for normal conversation and 
normal noises.  He couldn't tell the direction of sound 
anymore.  He added that he had missed work only for 
examinations and that he was able to drive a car.




Criteria

Service Connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2001).


The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or where a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Increased Rating Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  


In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.20 (2001); Francisco v. Brown, 7 Vet. App. 55 (1994).

The Schedule provides a table for ratings purposes (Table VI) 
to determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86. 38 C.F.R. § 4.85(c) (2001).




When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2001).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher. 38 C.F.R. § 4.86(b) 
(2001).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of § 3.383 of this chapter.

Under 38 C.F.R. § 3.383(a)(3) (2001), compensation is payable 
for total deafness in one ear as a result of service-
connected disability and total deafness in the other ear as a 
result of nonservice-connected disability as if both 
disabilities were service-connected, provided the nonservice-
connected disability is not the result of the veteran's own 
willful misconduct.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2001).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).



On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 19, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The Board notes that when the veteran filed his claim he 
indicated treatment from various VA medical physicians and 
facilities.  The RO has obtained the designated records from 
the respective facilities and secured those that were still 
then available.  Additionally, the veteran has been afforded 
VA examinations of the asserted disabilities in support of 
his claims.


In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible under the circumstances; no further assistance to 
the appellant in developing the facts pertinent to his claims 
is required to comply with the duty to assist him as mandated 
by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 2001)

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.  In this 
case, the Board finds that the veteran is not prejudiced by 
its consideration of his claims pursuant to this new law.  As 
set forth above, VA has already met all obligations to the 
veteran under this new law.

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claims through issuance 
of rating decisions, statement and supplemental statements of 
the case, and associated correspondence.  

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  There is no known additional evidence claimed by 
the veteran to exist which would substantiate his claims.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  He also was afforded 
the opportunity to present testimony at a personal 
videoconference hearing before the undersigned Member of the 
Board, and a copy of the transcript has been associated with 
the claims folder.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions.  In correspondence 
dated in December 2000 the RO informed the veteran of a 
change in the law, though it did not identify the VCAA per 
se.  

In any event, the RO advised that its previous determination 
referable to failure to submit a well-grounded claim with 
respect to service connection for tinnitus had been vacated. 
and that the claim for an increased evaluation was also 
reconsidered in view of the new law.  The RO then issued 
another supplemental statement of the case view a view toward 
adherence to the new law.  A remand of the veteran's claims 
to the RO for additional adjudication under the new law would 
only serve to further delay resolution of his claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service Connection

The veteran asserts that he has tinnitus of the left ear 
which is the result of his period of active service.  Review 
of the veteran's service medical records shows that he was 
not treated for symptoms associated with tinnitus during his 
period of active service.

In his testimony at the hearing in October 2001, the veteran 
claimed that while in service as a machinist's mate, he was 
exposed to loud noises on a day-to-day basis from 8 to 16 
hours a day.   He asserted that the constant ringing began as 
a result of the noise from air compressors, piston-driven 
high pressure air compressors, and from power tools used in 
conjunction with his work.  The veteran's service records, 
primarily his DD-214, confirm that his military occupation 
specialty was as a marine mechanic.

The VA examination reports from August 2000 and May 2001 show 
that the veteran's history was consistent with exposure to 
loud noises from target practice, factory/plant noise, and 
power tools.  



The examiner in August 2000 opined that the veteran's 
subjective complaints of tinnitus could be related to his 
history of military noise exposure.  It was concluded his 
tinnitus was as likely as not to be related to the conditions 
which were also responsible for his right ear hearing 
disorder.  The second VA examiner in August 2000 suggested 
that the veteran's disease process may have begun during his 
military service.

The Board recognizes the May 2001 VA audiological examination 
report wherein the examiner opined that the veteran's 
subjective complaint of tinnitus was not related to his 
history of military noise exposure.  However, it appears that 
she based this on the fact that the veteran had stated he 
noticed the tinnitus after his ear surgery in 1979.

The May 2001 VA ear disease examination report provides an 
assessment of left sided intermittent high-pitched non-
pulsatile tinnitus likely as not due to active military duty.

Although a VA audiologist has suggested that the veteran's 
tinnitus is not related to his period of active service, the 
Board finds the three additional VA medical examination 
reports, two of which specifically evaluated ear disease, are 
more probative as they each suggest that the veteran's 
tinnitus was as least as likely as not the result of his 
period of active service.  

The Court has held that it is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another, provided that the Board gives an adequate 
statement of reasons and bases.  Owens v. Brown, 7 Vet. 
App. 429 (1995).  

Additionally, the Board finds that the veteran's consistent 
statements that he was exposed to constant loud noises during 
service as a marine mechanic are probative and tend to lend 
greater weight to the three opinions which relate the 
tinnitus to service.

In this regard, the Board finds that the evidence is at the 
very least in equipoise as to the etiology of the tinnitus.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving the issue is given to the claimant.  38 U.S.C.A. 
§ 5107 (West 1991).  As such, the Board concludes that the 
veteran's current tinnitus disability is due to service and 
that service connection for tinnitus is warranted.


Increased Rating Evaluation

Under Table VI of the regulations, the veteran's hearing 
level during the August 2000 examination was Level XI in the 
right ear and Level I in the left ear.  As noted above, the 
veteran's left ear hearing loss is not service-connected, and 
therefore must, nevertheless, be considered to be at Level I 
for rating purposes.  See 38 C.F.R. 4.85(f).  The Board also 
notes that 38 C.F.R. § 3.383 is not for application as the 
medical evidence has not demonstrated that the veteran is 
totally deaf in both ears.

Under Table VII of the regulations, Level I hearing in the 
left ear and Level XI hearing in the right ear allows for a 
10 percent rating evaluation. 38 C.F.R. § 4.85, Tables VI and 
VII, Diagnostic Code 6101.

Under Table VI of the regulations, the veteran's hearing 
level during the May 2001 examination was Level XI in the 
right ear and Level I in the left ear.  As noted above, the 
veteran's left ear hearing loss is not service-connected, and 
therefore must, nevertheless, be considered to be at Level I 
for rating purposes.  See 38 C.F.R. 4.85(f).  The Board notes 
that 38 C.F.R. § 3.383, again, is not for application as the 
medical evidence did not demonstrate that the veteran was 
totally deaf in both ears.

Under Table VII of the regulations, Level I hearing in the 
left ear and Level XI hearing in the right ear allows for a 
10 percent rating evaluation. 38 C.F.R. § 4.85, Tables VI and 
VII, Diagnostic Code 6101.

Accordingly, the Board finds that a rating evaluation in 
excess of 10 percent for the veteran's right ear hearing loss 
disability is not warranted under the regulations.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  See Lendenmann, 3 Vet. App. at 345.

Extraschedular Consideration

The Board has considered whether referral for an increased 
evaluation for postoperative sensorineural hearing loss of 
the right ear is warranted.  In exceptional cases where 
evaluations provided by the Rating Schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disability.  
38 C.F.R. § 3.321(b)(1) (2001).

The Court has held that the Board does not have jurisdiction 
to assign an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  In the veteran's case at hand, the RO 
neither provided nor discussed the criteria for 
extraschedular evaluation.  

However, this does not preclude the Board from concluding on 
its own that a claim does not meet the criteria for referral 
pursuant to the regulation.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); VAOPGCPREC 6-96.

The Court has also held that the Board must only address 
referral under 38 C.F.R. § 3.321(b)(1) when exceptional or 
unusual circumstances are present.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In the case at hand, the veteran has testified and argued 
that his service-connected postoperative sensorineural 
hearing loss has affected his ability to perform his job.  
This has been couched in terms of being reprimanded for 
missing instructions or information pertinent to the 
performance of his duties.  The Board is of the opinion that 
such does not reflect marked interference with employment.  
In this regard, the record is absent any finding of loss of 
substantial time from work or preclusion of advancement due 
to the service-connected right ear hearing loss.

The Board is of the opinion that the veteran has not 
submitted evidence indicating that his right hearing loss 
affects his employability in a way not contemplated by the 
Rating Schedule.  The mere assertion that a disability 
interferes with employment does not automatically raise or 
implicate the assertion that the regular schedular standards 
are not adequate and therefore require consideration of 
section 3.321(b)(1).  See VAOPGCPREC 6-96.

The Board notes that the current 10 percent evaluation for 
right hearing loss adequately compensates the veteran for the 
level of disability he experiences to include employment.  
The Board also notes that the service-connected right hearing 
loss has not required frequent inpatient care.  Accordingly, 
the Board finds that the veteran's disability picture has not 
been rendered unusual or exceptional in nature warranting 
extraschedular evaluation.

The veteran has had the opportunity to present argument and 
testimony referable to the disabling manifestations of his 
right hearing loss.  His claim for an increased evaluation by 
implication includes a claim for extraschedular evaluation.  
Moreover, his arguments referable to interference of his 
right hearing loss with his employment reflects a claim for 
extraschedular evaluation.  He has demonstrated his 
understanding of what is required for an increased 
evaluation, and his arguments referable to employment reflect 
an appreciation of extraschedular evaluation.


The Board has not prejudiced the veteran by considering 
assignment of extraschedular evaluation in the absence of the 
RO initially doing so.  As noted above, he has already been 
afforded the opportunity to present evidence and arguments on 
his behalf.  The Board has fully discussed the criteria and 
requirements for extraschedular evaluation, and explained why 
the record in nonsupportive thereof.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 6-96.


ORDER

Entitlement to service connection for tinnitus of the left 
ear is granted.

Entitlement to an evaluation in excess of 10 percent for 
postoperative sensorineural hearing loss of the right ear is 
denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

